Exhibit 1.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Ordinary Shares of Lombard Medical, Inc. and that this Agreement be included as an Exhibit to such joint filing. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 27th day of December 2016 . MicroPort Scientific Corporation By: /s/ Dr. Zhaohua Chang Name / Title: Dr. Zhaohua Chang, Executive Director Lead Power Global Limited By: /s/ Xu Yimin Name / Title: Xu Yimin, Director Maxwell Maxcare Science Foundation Limited By: /s/ Dong Yun Xiao Name / Title: Dong Yun Xiao, Director MicroPort NeuroTech Corp. By: /s/ Dr. Zhaohua Chang Name / Title: Dr. Zhaohua Chang, Director
